DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed December 23, 2020 has been entered.  Claims 1-10 remain pending in the application.  The application’s amendment of claim 1 has overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed September 23, 2020.  Examiner acknowledges applicant’s addition of new claims 8-10.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) in view of Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) in further view of Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) in further view of Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2).
Re. Claims 1, 6, and 7: M1 teaches a rehabilitation evaluation apparatus (Fig. 1) and non-transitory computer-readable medium, comprising: 
a processor (Paragraph 0083: “The memory may store a computer program comprising instructions that are executable by the processor…”) configured to: 
acquire a plurality of first myoelectric signals output from respective first myoelectric sensors attached in a plurality of places on a first-side part (Fig. 2, described in Paragraph 0087) and a plurality of second myoelectric signals output from respective second myoelectric sensors attached in a plurality of places on a second-side part (Fig. 1: sets of neuromuscular sensors 101, 102, 103, 104 attached to a plurality of places on a second-side part; Figs. 2, 3; Paragraph 0012), the first-side part being located, when limbs of the trainee are divided into left and right sides, on one of the sides in which a rehabilitation-target part is included, the second-side part being located on the other of the sides in which the rehabilitation-target part is not included (Paragraph 0011: “The controller system (of the generator system) is configured to receive neuromuscular signals obtained by the neuromuscular sensors associated to predefined muscle and/or nerve locations of at least one pair of agonist and antagonist muscles/nerves of the healthy limb”), the places of the second myoelectric sensors being left-right symmetric to the places of respective first myoelectric sensors with respect to the limbs (Paragraph 0020: “The controller system… is configured to receive neuromuscular signals obtained by the neuromuscular sensors associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder;” wherein “corresponding to predefined muscle and/or nerve locations of the healthy limb” imply left-right symmetry in placement of sensors); 
acquire a sensor signal output from a detection sensor, the detection sensor being configured to detect an amount of a change in the motion of the second-side part (Abstract: “The generator system is configured to receive neuromuscular signals from… muscles/nerves of the healthy limb, obtained during performance by the person of a predefined exercise… to generate the neuromuscular-to-motion decoder…;” wherein a “change in a second-side part” is  interpreted as a signal produced by the healthy limb during a training motion, i.e., exercise, as compared to the signal prior to the training motion) resulting from a comparative motion corresponding to a training motion performed in the first-side part in the rehabilitation training, in which the trainee is a detection target and performs the comparative motion in the second-side part (Paragraph 0020: “The controller… is configured to receive neuromuscular signals… associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder. The neuromuscular signals are obtained during an attempt by the patient to perform with the paretic limb a predefined exercise defined by predefined exercise data taken into account in the generation of the neuromuscular-to-motion decoder;” wherein the paretic limb defines a first-side part, i.e., having a rehabilitation target; Paragraphs 0012, 0028, and 0087).
M1 does not explicitly teach the invention wherein the motion sensors are attached to the patient.  Lanfermann teaches motion sensors attached to the patient (Paragraph 0043: “The motion sensor or sensors can be attached to the limb directly and additionally to other parts of the person's body”).  Lanfermann teaches analogous art in monitoring limb movement and sensing muscular activity (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified M1 to have included motion sensors attached to the patient, the motivation being that the direct attachment of motion sensors allows for a more precise tracking of specific limbs or body parts and also provides accurate starting positions for the detection of limb movement (Paragraph 0043).
M1 and Lanfermann do not teach the invention configured to: select, as a second correlated myoelectric signal, at least one second myoelectric signal from among the plurality of second myoelectric signals having a correlation with the sensor signal greater than a predetermined correlation.  M1 teaches correlating EMG signals with sensor signals (Paragraphs 0120, 124), but does not explicitly teach selecting a signal having a correlation stronger than a predetermined correlation.  
The concept of selecting a signal based on a predetermined correlation is taught by Ding (Fig. 2; Fig. 4: showing the use of a classifier; Paragraph 0010: determining a valid EMG signal based on greatest correlation coefficient and a preset correlation coefficient).  Ding teaches analogous art in the technology of EMG signal processing.
It would have been obvious to one having skill in the art before the effective filing date to have modified M1 in view of Lanfermann to have included selecting a signal having a correlation greater than a predetermined correlation as taught by Ding, the motivation being that a highly correlated signal improves recognition accuracy (Paragraph 0005).  Examiner also notes that the process described by Jacobson (in which signals are selected based on signal strength at certain motion frequencies) also reads on the requirements of selecting a signal based on a correlation since the correlation is implicitly defined by thresholding signal strength at certain motion frequencies.
M1 further teaches the invention configured to select, as a first correlated myoelectric signal (Paragraph 0124: “… the received neuromuscular and motion signals… may be correlated (mapped), so that a shape or profile of a "cloud" of points corresponding to the neuromuscular and motion signals over time is modelled;” wherein such correlation is also performed on the paretic limb, as described in the next citation), a first myoelectric signal that has been output from a first myoelectric sensor attached in a place that is left-right symmetric to a place of the second myoelectric sensor that has output the second correlated myoelectric signal with respect to the limbs from among the plurality of first myoelectric signals (Paragraph 0020: “The controller system (of the rehabilitation system) is configured to receive neuromuscular signals… associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder. The neuromuscular signals are obtained during an attempt by the patient to perform with the paretic limb a predefined exercise defined by predefined exercise data taken into account in the generation of the neuromuscular-to-motion decoder;” wherein “corresponding to predefined muscle and/or nerve locations of the healthy limb” imply left-right symmetry in placement of sensors).  M1 does not teach calculating a similarity between the first and second correlated myoelectric signals and outputting the calculated similarity.
M2 further teaches the invention calculating a similarity between the first and second correlated myoelectric signals (Paragraphs 0029 – 0030: “Preferably, the weighting factor is a function of a difference between the decoded EMG activity of the paretic limb and a second reference activity model… The second reference activity model is preferably the decoded EMG activity of a healthy limb of the patient, recorded prior to the training session or as retrieved from a database;” calculation of a weighting factor resulting from the difference of paretic and healthy limb activity reads upon calculating the similarity between such variables), and outputting the calculated similarity (Paragraph 0076: “The weighting factor modulates the corresponding output… in the BMI's movement decoder, previously calculated using brain activity only;” therefore, the weighting factor, i.e., calculated similarity between paretic and healthy signals, is used as output to another unit to modulate the output of the device).  M2 teaches analogous art in the technology of paretic limb rehabilitation using a comparison of EMG data from paretic and healthy limbs during an exercise motion (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified M1, Lanfermann, and Ding to include a calculation of the difference/similarity between correlated first and second myoelectric signals as taught by M2, the motivation being that such a calculation establishes a significant level of decodable EMG activity (paragraph 0027).
Re. Claim 2: M1, Lanfermann, Ding, and M2 teach the invention according to claim 1.  M1 further teaches the invention wherein when the trainee tries to perform the training motion repeatedly, the processor is configured to continuously use an output of the first myoelectric sensor (Paragraph 0120: “Given a particular degree of freedom (or permitted motion direction), a neuromuscular-to-motion decoder may be generated by mapping the received neuromuscular signals and motion signals corresponding to said degree of freedom (or permitted motion direction);” paragraph 0124: “… the received neuromuscular and motion signals… may be correlated (mapped), so that a shape or profile of a "cloud" of points corresponding to the neuromuscular and motion signals over time is modelled”) that has output the first correlated myoelectric signal selected once as the first correlated myoelectric signal (Paragraph 0020: “The controller system (of the rehabilitation system) is configured to receive neuromuscular signals… associated to predefined muscle and/or nerve locations of the paretic limb corresponding to predefined muscle and/or nerve locations of one (or more) healthy limb(s) taken into account in the generation of the neuromuscular-to-motion decoder. The neuromuscular signals are obtained during an attempt by the patient to perform with the paretic limb a predefined exercise defined by predefined exercise data taken into account in the generation of the neuromuscular-to-motion decoder”).  The invention by M1 correlates EMG signals of a paretic limb to multiple (i.e., repeated) motion signals performed in a certain degree of freedom, which reads on continuously using the output of the first myoelectric sensor (signals of the paretic limb) that has output the first correlated myoelectric signal (signals correlated to paretic limb motion) as required by claim 2.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) in view of Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) in further view of Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) in further view of Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2) in further view of Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson).
Re. Claim 3: M1, Lanfermann, Ding, and M2 teach the invention according to claim 1.  M1, Lanfermann, Ding, and M2 do not teach the invention wherein the processor is configured to, in selecting the second correlated myoelectric signal: calculate a motion frequency of the comparative motion from the sensor signal and select a myoelectric signal having a predetermined strength or stronger at the motion frequency from among the plurality of second myoelectric signals as the second correlated myoelectric signal having the correlation with the sensor signal greater than the predetermined correlation.
Jacobson teaches the invention wherein the processor is configured to calculate a motion frequency of the comparative motion from the sensor signal (Paragraph 0031: “The signal from myography sensor 10 is sampled (i.e., obtained) over a period of time and then the samples are processed to obtain signal levels at different frequencies. Obtaining signal levels at different frequencies involves transforming the samples which were taken sequentially over a period of time (time domain measurements) to the frequency domain … Muscle activity can then be inferred by applying one or more heuristic processes to the frequency domain representation of the measurements taken by myography sensor 10”) and select a myoelectric signal having a predetermined strength or stronger at the motion frequency from among the plurality of second myoelectric signals as the second correlated myoelectric signal having the correlation with the sensor signal greater than the predetermined correlation (Claim 16: “… the heuristic is different, as a function of what the model of biomechanical movement indicates the target muscle is likely doing, in terms of any one or a combination of (a) frequencies of muscle vibrations to indicate a likely muscle contraction and (b) thresholds for amounts of energy present at frequencies of muscle vibrations to indicate a likely muscle contraction”).  Jacobson teaches analogous art in the technology of motion analysis using EMG signals (Paragraph 0011).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified M1, Lanfermann, Ding, and M2 to include a calculation of the motion frequency of the motion performed and selecting a myoelectric signal having a predetermined strength (i.e., thresholds for amounts of energy present at frequencies of muscle vibrations to indicate a likely muscle contraction) from among the plurality of myoelectric signals as taught by Jacobson, the motivation being that such selection of signals having power at certain frequencies compensates for background noise (Claim 30).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) in view of Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) in further view of Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) in further view of Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2) in further view of Jacobson et al. (U.S. 2014/0163412 A1) (hereinafter – Jacobson) in further view of Sandler et al. (U.S. 2011/0295127 A1) (hereinafter – Sandler)
Re. Claim 4: M1, Lanfermann, Ding, M2, and Jacobson teach the invention according to claim 3.  M1, Lanfermann, Ding, M2, and Jacobson do not further teach the invention wherein the processor is configured to, in selecting the second correlated myoelectric signal: add a root-mean-square value calculated from sampled values obtained after a filtering process is performed for a target second myoelectric signal to the predetermined strength at the motion frequency, and compare a resultant value of the addition with a predetermined value.
Sandler teaches the invention wherein the processor is configured to, in selecting the second correlated myoelectric signal: add a root-mean-square value (Fig. 4, step 212 including the addition of an RMS value) calculated from sampled values obtained after a filtering process is performed (Fig. 3, showing multiple filtering operations, which may be performed prior to operations shown in figure 4, as described in paragraph 0048: “with reference to the flowcharts illustrated in FIGS. 3 through 6, the order of execution of the blocks may be changed, and/or some of the blocks described may be changed, eliminated, combined, and/or subdivided into multiple blocks”), and compare a resultant value of the addition with a predetermined value (Fig. 4, step 216, comparing the value calculated in step 212 to a threshold).  Sandler teaches analogous art in the technology of analyzing frequencies of biological signals (Abstract).
It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified M1, Lanfermann, Ding, M2, and Jacobson to include adding an RMS value to previously filtered values as taught by Sandler, the motivation being that such a process allows for the detection of a state of change from an otherwise noisy frequency-based signal (such as the EMG signals containing state-change information (i.e., muscle activity related to motion) as used by M1, Lanfermann, Ding, M2, and Jacobson).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) in view of Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) in further view of Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) in further view of Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2) in further view of Salman et al., "Changes in muscle activation patterns following robot-assisted training of hand function after stroke," 2010 IEEE/RSJ International Conference on Intelligent Robots and Systems, Taipei, 2010, pp. 5145-5150, doi: 10.1109/IROS.2010.5650175 (hereinafter – Salman).
Re. Claim 5: M1, Lanfermann, Ding, and M2 teach the invention according to claim 1.  Claim 5 describes the process of applying non-negative factorization to healthy and paretic EMG signals represented in matrix form and calculating a similarity using the resultant matrices from such factorization.  M1 and M2 do not teach such non-negative matrix factorization and comparison of signals.
Salman provides a study of hemiparesis after stroke (I. Introduction, pages 5145-5146), wherein an analysis of EMG signals from healthy and motion-impaired subjects were recorded (II. Methods, page 5146), after which muscle synergies were determined using non-negative matrix factorization (II. Methods, D. Analysis, pages 5147-5149) and the similarity between the synergies of motion-impaired and healthy patients was determined before and after training (III. Results, Tables II, III, Fig. 2, Fig. 3).  Salman teaches analogous art in the technology of paretic limb rehabilitation using a comparison of EMG data from paretic and healthy limbs during an exercise motion (I. Introduction, page 5145).
Although M1, Lanfermann, Ding, and M2 teaches calculating a similarity between paretic and healthy limb EMG signals, M1, Lanfermann, Ding, and M2 do not explicitly teach calculating such similarity through the use of non-negative matrix factorization.  It would have been obvious to one having skill in the art to have modified M1, Lanfermann, Ding, and M2 to include calculating a similarity between paretic and healthy EMG signals using non-negative matrix factorization, the motivation being that such a similarity index allows for a quantifiable tracking of the change in similarity between paretic and healthy limb EMG signals due to rehabilitation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) in view of Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) in further view of Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) in further view of Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2) in further view of Kim (U.S. 2014/0156197 A1) (hereinafter – Kim).
Re. Claim 8: M1, Lanfermann, Ding, and M2 teach the invention according to claim 1.  M1, Lanfermann, Ding, and M2 do not teach the invention wherein the processor is configured to, in selecting the second correlated myoelectric signal, determine a frequency at which the sensor signal has a maximum strength as the motion frequency.
Kim teaches the invention wherein the processor is configured to, in selecting the second correlated myoelectric signal, determine a frequency at which the sensor signal has a maximum strength as the motion frequency (Paragraph 0020: “The parameter determining unit may be further configured to convert the motion-based signal to a frequency domain; identify a frequency band having a highest power based on a power per frequency band in the motion-based signal converted to the frequency domain; and determine a filter parameter based on the identified frequency band”).  Kim teaches analogous art in the technology of frequency analysis of motion-based signals (Abstract)
	It would have been obvious to one having skill in the art before the effective filing date to have modified M1, Lanfermann, Ding, and M2 to include determining a frequency at which the sensor signal has a maximum strength as the motion frequency the motivation being that determination of a frequency component of interest allows for the identification of useful filter parameters for the motion signal (Paragraphs 0057, 0061).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murguialday et al. (U.S. 2019/0269343 A1) (hereinafter – M1) in view of Lanfermann et al. (U.S. 2010/0036288 A1) (hereinafter – Lanfermann) in further view of Ding et al. (U.S. 2017/0143226 A1) (hereinafter – Ding) in further view of Murguialday et al. (U.S. 2017/0325705 A1) (hereinafter –M2) in further view of Einav et al. (U.S. 2011/0004126 A1) (hereinafter – Einav).
	Re. Claims 9 and 10: M1, Lanfermann, Ding, and M2 teach the invention according to claim 1.  M1, Lanfermann, Ding, and M2 do not teach the invention wherein a number of the at least one second myoelectric signal selected as the second correlated myoelectric signal changes from a first selection of the second correlated myoelectric signal to a second selection of the second correlated myoelectric signal.  M1, Lanfermann, Ding, and M2 also do not teach the invention wherein a number of the at least one second myoelectric signal selected as the second correlated myoelectric signal changes is less that a total number of the plurality of second myoelectric signals.
	The limitations of claims 9 and 10 read on steps that would naturally occur when performing an iterative reduction of correlated groups, a common statistical processing technique.  Einav lists several methods to do so (Paragraph 0145).  As a demonstrative example, take Einav’s mention of a simple backwards stepwise procedure: each step of the procedure reduces the number of correlated values, reading on the limitation of claim 9 wherein a number of signals originally selected as correlated signals would change; such a reduction of correlated values also reads on the limitation of claim 10 wherein a number of signals selected as the correlated signals is less than the total number of signals.
	It would have been obvious to one skilled in the art to have applied the step of iteratively reducing the number of correlated groups as taught by Einav, the motivation being that such a reduction in the number of correlated features aids in identifying the signals most correlated to movement (see rejections for claims 1 and 3).  Examiner also notes that feature reduction is a common technique used in data science which provides additional benefits such as avoidance of overfitting, redundancy, and reduces computational cost.
Response to Arguments
Applicant's arguments filed December 23, 2020 with regards to the 101 rejection have been fully considered but they are not persuasive.  The amendments made to the independent claims do not provide limitations which take the invention beyond that of taking in data from well-known, understood, routine, and conventional devices (i.e., attached sensors) and processing such data using mathematical steps and extra-solution processes to determine a similarity between two sets of data.  The attached detection sensors emphasized by applicant is an example of applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b).  Additionally, MPEP 2106.05(h) may also be viewed as applicable: generally linking the use of the judicial exception to a particular technological environment or field of use. 
Applicant’s arguments with respect to claims 1, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791